IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


RPRS GAMING, L.P., AS A LIMITED      :      No. 24 EAP 2014
PARTNER IN AND DERIVATIVELY ON       :
BEHALF OF HSP GAMING, L.P.,          :      Appeal from the Order entered on
                                     :      06/16/2014 in the Commonwealth Court at
               Appellant             :      No. 377 MD 2013
                                     :
                                     :
         v.                          :
                                     :
                                     :
PENNSYLVANIA GAMING CONTROL          :
BOARD AND HSP GAMING, L.P,           :
                                     :
               Appellees             :
                                     :
TOWER ENTERTAINMENT, LLC,            :
                                     :
               Intervenor - Appellee :



                                       ORDER


PER CURIAM
     AND NOW, this 25th day of March, 2015, the order of the Commonwealth Court is

AFFIRMED.

     Mr. Justice Stevens did not participate in the decision of this case.